Citation Nr: 1009016	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran is a retired Naval Commander with periods of 
service from February 1946 to December 1947, September 1950 
to November 1952, and April 1956 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified in November 2007 at a personal hearing 
at the RO.  A transcript of that hearing is in the file.  He 
was scheduled for a Travel Board hearing in September 2009, 
but canceled his hearing and did not request that it be 
rescheduled.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is competent evidence of a current diagnosis of 
tinnitus, evidence of in-service exposure to hazardous noise, 
and a continuity of symptomatology.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 101(24), 
1110, 5103, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009)); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In light of the 
favorable determination below, a discussion of VCAA 
compliance is unnecessary.


Analysis

The Veteran alleges that he was exposed to loud noises while 
in service, which has caused his current tinnitus.  The 
evidence reveals that he served 26 years in the Navy with 
approximately 15 years of shipboard duty.  He served as the 
executive officer aboard the USS Ingersoll during the Vietnam 
conflict and his extensive noise exposure aboard ship is 
conceded.  

At a May 2005 VA examination, the claims file was reviewed.  
The examiner noted nothing regarding tinnitus in the service 
medical records.

A March 2006 VA audiogram indicated positive tinnitus and 
sensorineural hearing loss bilaterally.  It was noted that 
the Veteran had 26 years of active naval service with 12 
years onboard ship.  He denied ear surgery, history of ear 
infections, and did not describe vertigo.  He had recently 
been fitted with hearing aids.  The examiner noted that the 
Veteran reported intermittent ringing sounds in both ears 
with onset of about 2 years, which was significantly post 
service.  The examiner opined that:

the complaint of tinnitus is less likely 
than not related to military service, as 
there was no documentation of the 
complaint of tinnitus until March 30, 
2006, as well as in today's testing of 
May 31, 2006.  The tinnitus onset was 
reported to be 2 years ago, which is 
significant post-active duty time.

At a March 2007 VA examination, the Veteran reported 26 years 
of active naval service with 15 years onboard ship.  He had 
been wearing hearing aids for about one year.  During service 
he was exposed to extensive shipboard gunfire.  Hearing 
protection was not used.  He denied any significant post 
service noise exposure.  He reported a ringing sound in his 
ears which was not noticeable as much when wearing his 
hearing aids.  He had gradual awareness with onset over the 
past 3 years.  The examiner noted that the most likely 
etiology was not known and the onset would be significantly 
post active duty time.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board has carefully reviewed the evidence of record and 
finds that a reasonable doubt is present, and that service 
connection for tinnitus is in order.  In this regard, the 
Veteran had significant and extensive noise exposure onboard 
a US Naval warship.  As a result of his service he has been 
service connected for bilateral sensorineural hearing loss.  

The Board acknowledges that, following VA audiometric 
examinations for compensation purposes in March 2006, and 
March 2007, a VA audiologist offered the opinion that the 
Veteran's tinnitus was "less likely" related to military 
noise exposure, being that the onset was significantly post-
active duty time.  However, the Board is of the opinion that 
the Veteran was exposed to noise at hazardous levels during 
his extensive periods of active military service, and, in 
particular, during his period of service onboard the USS 
Ingersoll in the waters off the coast of the Republic of 
Vietnam.  Moreover, the evidence is at least in equipoise as 
to the effect that the Veteran's tinnitus is the result of 
that acoustic trauma.  Particularly as he is service 
connected for bilateral sensorineural hearing loss.  Thus, 
after resolving doubt in the Veteran's favor, the Board is of 
the opinion that the Veteran's current tinnitus as likely as 
not had its origin during his period of active military 
service.  Accordingly, service connection for tinnitus is in 
order.

The Board finds that the Veteran's statement regarding 
intermittent tinnitus since retirement from service in 1972 
is credible, and he is competent to make such an assertion.  
Thus, a continuity of symptomatology is established, and 
service connection for tinnitus is warranted.  

The Board notes that the veteran was granted service 
connection for bilateral hearing loss. The fact that the 
veteran has been diagnosed as having bilateral hearing loss 
and granted compensation for a service-related hearing loss 
adds to the credibility of the veteran's contention that his 
tinnitus is related to service because "an associated hearing 
loss is usually present" with tinnitus. The Merck Manual, 
Sec. 7, CH. 82, Approach to the Patient with Ear Problems. 
Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise- induced hearing loss. Id. With regard to the 
latter, the evidence of record reflects that the veteran's 
hearing loss is noise-induced, i.e., a result of his exposure 
to acoustic trauma during service. In this regard, the Board 
notes that "high frequency tinnitus usually accompanies 
[noise-induced] hearing loss." The Merck Manual, Section 7, 
CH. 85, Inner Ear.



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


